Citation Nr: 1723436	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with secondary dysthymia. 


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1948 to June 1950; and from October 1950 to October 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge sitting at the Portland, Oregon RO in April 2017.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD with secondary dysthymia has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory less, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD with secondary dysthymia has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an October 2011 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in November 2011, July 2013, and March 2015, and an addendum opinion was obtained in December 2015 in order to evaluate the nature and severity of his PTSD with secondary dysthymia.  The Board finds that such examinations and opinion are adequate to decide the instant claim.  In this regard, they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2017 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD with secondary dysthymia was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussion did not reveal the presence of any additional, outstanding evidence that may have previously been overlooked.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran claims that his PTSD with secondary dysthymia is more severe than as reflected by the currently assigned 50 percent rating.  Therefore, he contends that he is entitled to a higher rating for such disability. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can  practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.                 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA regulations formerly required evaluation of mental disorders using the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45, 093 (August 4, 2014).   Specifically, the rulemaking amended 38 C.F.R. §§  3.384, 4.125, 4.126, 4.127, and 4.130.  As this appeal was certified to the Board in March 2017, the revised regulations apply.  However, the Secretary has specifically indicated that all diagnoses completed under DSM-IV may still be applied for any claims pending before the Board.  Id.  As the record contains evaluations performed in 2011and 2013 citing DSM-IV, the Board will consider the DSM-IV based assessments provided in the Veteran's record in reaching a decision regarding his claim for a higher rating for PTSD, to include as secondary to dysthymia.  

The Veteran's PTSD with secondary dysthymia is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (19950. 

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Board notes that the DSM-5 does not utilize GAF scores. 

The pertinent evidence of record related to the Veteran's July 2010 claim for an increased rating consists of VA examination reports dated in November 2011, July 2013, and March 2015, with an addendum opinion in December 2015; the Veteran's private and VA treatment records dated throughout the appeal period; and lay statements, including those provided by the Veteran's family.   

In a July 2010 statement, the Veteran reported difficulty with sleep, nightmares, feelings of hopelessness, and anger.  He indicated that his relationship with his wife was affected by his PTSD, and he lost his last job due to his anger and inability to deal with minor situations.  In a statement from his spouse, she indicated that the Veteran had a lack of sleep and a lack of interest in activities, was impatient, and had become withdrawn.

VA treatment records reflecting ongoing treatment for PTSD, depression, and a cognitive disorder, not otherwise specified, from February 2011 to May 2015 reveal that the Veteran reported ongoing symptoms of depression, social withdrawal, nightmares, and flashbacks.  Mental status examinations conducted during such time period reflected that he was alert and attentive, exhibited adequate reasoning, clear and goal-oriented speech, and impaired memory.  His insight and judgment were noted on a few occasions to be limited, but were generally intact.  Throughout this time, he consistently denied suicidal ideation, hallucinations, delusions, or paranoid ideation.  GAF scores during this period ranged from 45 to 49.  Additionally, VA treatment records dated in February and April 2013 reflect the Veteran's report of small improvements in the frequency and severity of his PTSD symptoms.  Further, an October 2013 VA treatment record reveals that the Veteran reported not having trouble with his PTSD during the day, but he thought he still experienced nightly nightmares.   Moreover, January 2011 and July 2016 VA treatment records reflect that the PTSD screening test was negative. 

The Veteran was afforded a VA examination in November 2011.  The VA examiner noted a review of the claims file, examined the Veteran, and administered psychological tests.  At such time, the Veteran reported that he was having difficulty with memory in regard to his medications and he experienced occasional confusion when leaving his house, which dissipated with time.  Further, the Veteran indicated that his spouse assisted with his schedules.  Additionally, the Veteran reported that he had a large group of friends; had no problems in the relationship with his wife; and had worked as a bus driver for nine years with no problems. 

On examination, the examiner noted a diagnosis of PTSD and dysthymia, secondary to PTSD. Additionally, the examiner assigned a GAF score of 55.  The examiner found that the Veteran's mental disorders resulted in occupational and social impairment with reduced reliability and productivity, and indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood. 

The Veteran submitted statements from his spouse and cousin in December 2011 and October 2012, respectively.  In her December 2011 statement, the Veteran's spouse reported that the Veteran's nightmares and irritability had been increasing over the past year, which resulted in him taking additional medication and experiencing difficulty in their relationship.  Additionally an October 2012 statement from the Veteran's cousin, P.G., indicated that the Veteran had been experiencing recurring nightmares; feeling depressed; unable to work; neglecting his appearance; unable to drive; and withdrawn from social interaction. 

An August 2012 private treatment record from Dr. B.S.C. revealed diagnoses of PTSD; major depressive disorder, recurrent, severe without psychosis, and dysthymic disorder.  Additionally, a GAF score of 40 was assigned.  The Veteran reported that his symptoms precluded him from living a normal life as he was essentially housebound, depressed, and isolated.  Additionally, the Veteran noted that he retired four years prior from a lengthy career in truck/bus driving.  In regard to his daily life, the Veteran reported that, in the morning, he drinks coffee, reads, and interacts with his wife; the remainder of his day includes watching television, interacting with those around him, and regularly taking his dogs for short walks.  Furthermore, the Veteran indicated that, since his discharge from service, he had been suffering from daily intrusive memories, physiological arousal, and avoidance behaviors.  The Veteran noted five suicide attempts in the past, major depressive episodes which affects his ability to function independently, impairments in short and long-term memory, impairments in social interaction, and the inability to perform activities of daily living including minimal personal hygiene, and denied psychotic symptoms, delusional thinking, manic episodes, and other forms of anxiety.   The Veteran also reported that he was not currently taking psychotropic medications, but had done so in the past.  Following an in-person interview, Dr. B.S.C. noted that the Veteran's dress, grooming, and hygiene were fully adequate.  He further noted that the Veteran needed to continue with psychiatric services.  Additionally, Dr. B.S.C. indicated that it may be appropriate to consider referring the Veteran for further evaluation by an evaluator qualified in the diagnosis of age-related cognitive decline and dementia.  Furthermore, Dr. B.S.C. noted that the Veteran appeared impaired across all areas including family relations, judgment, thinking, and mood. 

The Veteran was provided another VA examination in July 2013.  The VA examiner noted a review of the claims file, examined the Veteran, and administered psychological tests.  At such time, the Veteran reported that he lived with his wife; had a dog named Koko; and had driven a city bus for nine years.  Further, the Veteran indicated that he watched television and read; he felt that he should be doing more, but was not motivated.  Additionally, the Veteran reported increased isolation, worsening memory, depressed mood, feeling happy when he saw his grandchildren and dog; and denied feeling fearful or anxious.  The Veteran also reported that he was taking medication for PTSD in approximately 2011, and he was not currently taking medication for depression or anxiety. 

On examination,  the examiner noted a diagnosis of PTSD and a cognitive disorder, not otherwise specified.  Additionally, the examiner assigned a GAF score of 60 for PTSD and 48 for a cognitive disorder, not otherwise specified.  The examiner indicated that the Veteran was casually dressed, appropriately groomed, cooperative, and appropriate.  Furthermore, the examiner noted that the Veteran had short bouts of speech and a calm psychomotor; expressed humor and depressed mood; had a linear thought process with appropriate content; was memory impaired with difficulty remembering recent and remote events; had fair concentration, insight, and judgment; and denied suicidal or homicidal ideation.  

The examiner found that the Veteran's mental disorders resulted in total occupational and social impairment.  However, she noted that it was possible to differentiate what portion of such occupational and social impairment was caused by each diagnosed mental disorder and concluded that the cognitive disorder, not otherwise specified, contributed most to the impairment.  In this regard, the examiner indicated that the Veteran's PTSD symptoms included nightmares and avoidance of military related topics; and the symptoms of his cognitive disorder, not otherwise specified, included memory impairment, disorientation, depression, withdrawn behavior, and lack of inertia or motivation.  Additional symptoms included chronic sleep impairment; flattened effect; difficulty in understanding complex commands; difficulty in adapting to stressful circumstances; spatial disorientation; and neglect of personal appearance and hygiene.  

The examiner noted that she reviewed the August 2012 private treatment record and concluded that Dr. B.S.C. neglected to diagnosis dementia of which the Veteran evidence obvious signs and had been previously diagnosed within the system.  Moreover, the examiner found that the Veteran's PTSD symptoms continued, but appeared mild to moderate.  In this regard, she indicated that a reduction in his PTSD severity had been noted in April 2013.  The examiner further indicated that the Veteran's cognitive disorder (vascular dementia) appeared to be worsening over time and was responsible for his increased depressive/vegetative symptoms, including withdrawnness, neglect of personal hygiene, disorientation, poor judgment, difficulty tolerating stress, difficulty with complex instructions, and memory loss.  Finally, the examiner noted that the Veteran's cognitive disorder appeared to contribute most to his current impairment. 

The Veteran was provided with a third VA examination in March 2015.  The VA examiner noted a review of the claims file, examined the Veteran, and administered psychological tests.  At such time, the Veteran reported that he had been more confused in the previous year and sometimes felt disoriented.  Additionally, he reported memory issues as he does not clearly remember some events.  Further, the Veteran indicated that he continues to have intrusive thoughts and nightmares related to his service; and he avoids conversations about his experiences.  He further indicated that he continues to enjoy time with his family, although his spouse noted some depression, social withdrawal, and decreased motivation.  He denied suicidal and homicidal ideations.  The Veteran also reported that he worked for most of his adult life as a truck driver, and then drove a city bus from which he retired. 

On examination,  the examiner noted a diagnosis of PTSD and a neurocognitive disorder, moderate.  The examiner indicated that the Veteran was oriented, alert, and adequately groomed.  The examiner found that the Veteran's mental disorders resulted in occupational and social impairment with reduced reliability and productivity.  In this regard, the examiner noted that it was possible to differentiate what portion of such occupational and social impairment was caused by each diagnosed mental disorder and concluded that the impairment indicated was attributable to the Veteran's PTSD independent of other disorders; and when his neurocognitive disorder was also considered, he would be considered totally disabled.  The examiner further indicated that the Veteran's PTSD symptoms included intrusive thoughts and vivid recollection of experiences in Korea; and neurocognitive disorder, mild to moderate symptoms included impaired memory and executive functioning, disorientation, intermittent periods of confusion, social withdrawal, and decreased ability to initiate activities.  Additional symptoms included depressed mood; anxiety; chronic sleep impairment; and disturbances of motivation and mood.  

In December 2015, a VA examiner reviewed the file, to include the aforementioned July 2013 and March 2015 VA examinations that reflected diagnoses of both PTSD and a cognitive disorder (vascular dementia), and opined that it was less likely than not that the latter disorder is due to or the result of PTSD with dysthymia.  She specifically stated that the Veteran's PTSD with dysthymia did not cause the dementia as there is no empirical evidence to support a causal link between PTSD and dementia.  The examiner further opined that the Veteran's vascular dementia is less likely than not aggravated beyond the normal progression by his PTSD with dementia.  In this regard, she indicated that vascular dementia is a separate condition that is not caused or aggravated by PTSD with dysthymia. 
	
A March 2016 private treatment record from Dr. B.S.C. revealed diagnoses of PTSD and persistent depressive disorder.  The Veteran reported frequent intrusive memories of combat related trauma, physiological arousal, nightmares, and avoidance behaviors related to such memories.  Additionally, the Veteran noted that he was suffering from a chronic low mood, discouragement, irritability; and has no schedule, program, or purpose in life.  In regard to his daily life, the Veteran reported that he does nothing all day except reading and watching television.  The Veteran also noted that he began taking medication for depression.  Following an in-person interview, Dr. B.S.C. noted that the Veteran was dressed casually, made adequate eye contact, and conversed casually without apparent distress. Dr. B.S.C. further noted that after driving trucks for several decades, the Veteran obtained a bus driving position and worked in such capacity for 10 years until his retirement at the age of 77.  Additionally, Dr. B.S.C. indicated that the Veteran's responses were brief and his thought appeared to be impoverished.  In this regard, Dr. B.S.C. reported that the Veteran made statements which were then contradicted by his spouse.  For example, the Veteran stated that he exercised every day, but his spouse reported that he rarely leaves his chair.  Further, Dr. B.S.C. noted that the Veteran flatly denied being suicidal, but reported a lack of reason to do much of anything while stating "everybody dies sometime."  Moreover, he indicated that he demonstrated poor memory skills; was unable to perform a task of serial 7's; was generally able to exhibit comprehension and abstract reasoning skills; was able to repeat a verbally administered phrase perfectly; and demonstrated adequate hearing, auditory processing, and immediate auditory memory.  Dr. B.S.C. concluded that the Veteran's PTSD and depressive disorder appeared quite severe and impinging. 

During the April 2017 Board hearing, the Veteran testified that he experienced nightmares every night and performed nightly rituals, which included checking to make sure the door was locked.  He further testified that when eating at restaurants he notices where the exits are and feels uncomfortable when others sit behind him.  He also testified that he did not have any friendships and stopped performing usher duties at his church.  Additionally, the Veteran testified that due to his nightly nightmares he would be unable to fulfill his job obligations, specifically if he was still working as a bus driver.  The Veteran's spouse reiterated the Veteran's testimony regarding his nightmares and social isolation. 

As an initial matter, the Board notes that the Veteran has been diagnosed with a cognitive disorder, not otherwise specified, in addition to his service-connected PTSD with secondary dysthymia.  The Court has held that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).   However, in the instant case, both the July 2013 and March 2015 VA examiners specifically determined that such disorder was separate and distinct from the Veteran's PTSD with secondary dysthymia.  Moreover, the December 2015 VA examiner found that the Veteran's PTSD with dysthymia did not cause or aggravate his cognitive disorder (vascular dementia).  Therefore, the symptoms that have been attributed solely to the Veteran's non-service connected cognitive disorder, not otherwise specified, will not be considered in the evaluation of the Veteran's PTSD with dysthymia.  However, if it is unclear as to which diagnosis symptoms may be attributable, they will be considered in the evaluation of PTSD with dysthymia. 

Based on the foregoing, the Board finds that the Veteran's PTSD with secondary dysthymia has been manifested by occupational and social impairment with reduced reliability and productivity, which more nearly approximates his current disability rating of 50 percent under the applicable criteria.  Over the appeal period, VA examiners assessed the Veteran's symptoms as moderate.  Such symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, intrusive thoughts, nightmares and avoidance of military related topics.  These type of symptoms, and their resulting impairment, are contemplated in the criteria for a 50 percent disability rating. 

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. §4.130, Diagnostic Code 9411. 

Based on the evidence of record, the Board finds that the Veteran's PTSD with secondary dysthymia did not result in occupational and social impairment with deficiencies in most areas at any time over the appeal period.  In this regard, the Board places some weight on the assessment by the private clinician, Dr. B.S.C., in March 2016 of symptom under-reporting, but this is offset by all of the Veteran's attending clinicians over a long period of treatment who made no such observations and accepted his descriptions of the nature and severity of his symptoms.  

With respect to the symptomatology considered under the 70 percent rating, the Veteran has consistently denied suicidal or homicidal ideation during the appeal period.  In making such determination, the Board is cognizant that the Veteran has reported suicide attempts prior to the appeal period and has reported an indifference to living; however, he has denied suicidal ideation at all of his VA and private examinations and treatment sessions.  Similarly, there is no indication that the Veteran experienced obsessional rituals which interfere with routine activities.  In this regard, while he has testified to checking to make sure the door is locked at night, there is no indication that such borders on the obsessive or that such interferes with routine activities.  Furthermore, throughout the appeal period, the Veteran' speech was normal and there was no evidence of impaired impulse control.

While the August 2012 private treatment record noted that the Veteran suffered from near-continuous depression which affected his ability to function independently, there is no indication of such symptomatology elsewhere in the record.  Moreover, the July 2013 VA examiner attributed the Veteran's depression to his cognitive disorder, rather than his PTSD.  The July 2013 VA examiner further noted that the August 2012 private clinician, Dr. B.S.C., failed to diagnose the Veteran with a cognitive disorder, specifically dementia, although he exhibited obvious signs and had been previously diagnosed with such in the system.  In this regard, Dr. B.S.C. only noted that it may be appropriate to refer the Veteran for further evaluation by an evaluator qualified in the diagnosis of age-related cognitive decline and dementia.  Significantly, there was no indication that Dr. B.S.C. reviewed the Veteran's claims file, including his previous treatment records.  As such, Dr. B.S.C. did not address whether such symptom was attributable to the Veteran's service-connected PTSD with dysthymia or to his nonservice-connected cognitive disorder. 

In regard to the Veteran's spatial disorientation, both the July 2013 and March 2015 VA examiners attributed such to his cognitive disorder.  Additionally, although the July 2013VA examiner noted that the Veteran had difficulty in adapting to stressful circumstances, the examiner found that his cognitive disorder contributed most to his impairment.  

With regard to the Veteran's personal appearance and hygiene, in an October 2012 statement, the Veteran's cousin, P.G., claimed that the Veteran was neglecting his appearance.  Additionally it was noted in the August 2012 private treatment record that the Veteran reported minimal personal hygiene.  However, his August 2012 and March 2016 private evaluations and July 2013 and March 2015 VA examination reports consistently highlighted that he appeared casually dressed and was adequately groomed.  Furthermore, while the July 2013 examiner noted that the Veteran  reported neglecting his personal appearance and hygiene, she concluded that the Veteran's cognitive disorder (vascular dementia) was responsible for such symptom.  

In regard to the Veteran's ability to establish and maintain effective relationships, the Board notes that, although he and his wife have had difficulties over the years, he has  nevertheless been able to maintain such relationship for over 55 years, including during the course of this period.  Moreover, while the Veteran and his family members report that he has increasingly become socially withdrawn, including with his children, both the July 2013 and March 2015 VA examiners attributed such symptom (withdrawn behavior and social withdrawal, respectively) to the Veteran's cognitive disorder. 

The Board notes that, during this period, the Veteran's GAF score ranged between 40-60.  While a GAF score of 40 denotes serious symptoms or any serious impairment in social, occupational or school functioning, upon separating the Veteran's service-connected PTSD from his nonservice-connected cognitive disorder as the July 2013 VA examiner did, the Veteran was assigned a GAF score of 60.  Such score reflects more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Furthermore, the Board finds that the frequency, severity, and duration of the symptoms associated with the Veteran's PTSD with secondary dysthymia results in no more than occupational and social impairment with reduced reliability and productivity.  In this regard, the record reflects that the Veteran was able to maintain full-time gainful employment well into his 70's prior to retiring in 2008/2009, and while he indicated that he would have difficulty dealing with people if he were to return to work, the record indicates that his PTSD with secondary dysthymia did not result in occupational impairment with deficiencies in most areas.  Rather, the record reflects that the Veteran's symptoms related to his nonservice-connected cognitive disorder, to include impaired memory and executive functioning, disorientation, and intermittent periods of confusion, rendered him unable to work.  Furthermore, the Veteran has maintained relationships, albeit strained at times, with his spouse, family members, and friends during the course of the appeal, which is indicative of no more than and social impairment with reduced reliability and productivity.  Moreover, symptoms of social withdrawal and decreased ability to initiate activities have been attributed to his nonservice-connected cognitive disorder.  The Board is cognizant that Dr. B.S.C. found in August 2012 that the Veteran appeared impaired across all areas including family relations, judgment, thinking, and mood and, in March 2016, that the Veteran's PTSD and depressive disorder appeared quite severe and impinging; however, as previously discussed, the probative weight of such conclusions are diminished in light of the fact that he did not discuss the role the Veteran's nonservice-connected cognitive disorder played in such impairment.

Thus, based on the totality of the medical and lay evidence, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD with secondary dysthymia.  The Veteran's symptoms are fully contemplated by the 50 percent rating assigned and, since the record does not indicate a more severe symptomatology consistent with a 70 percent rating, a rating in excess of 50 percent is not warranted. 

Likewise, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Significantly, a 100 percent rating requires both total social and occupational impairment.  In this regard, the Veteran has consistently denied hallucinations, and there has been no significant cognitive impairment, inability to perform activities of daily living, or disorientation found during the Veteran's VA examination or at any of his VA treatment sessions attributable to his PTSD with dysthymia.  The Veteran has consistently engaged with his treatment providers, and his insight and thought process were noted to be normal.  Additionally, while the Veteran has experienced difficulties with memory, there is no evidence that his memory problems occur at the severity contemplated by a 100 percent rating, which is characterized as someone forgetting his own name or those of close relatives.  Moreover, the frequency, severity, and duration of the symptoms associated with the Veteran's PTSD with secondary dysthymia has not resulted in total social and occupational impairment. Therefore, a 100 percent rating for the Veteran's PTSD with secondary dysthymia is not warranted. 

The Board has considered the Veteran's and his family members' assertions as to his symptomatology and the severity of his condition, but, to the extent they believe he is entitled to a higher rating, concludes that the findings during psychiatric evaluations are more probative than their lay assertions to that effect.  In this regard, they are competent to report observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   In this case, however, the competent medical evidence offering detailed specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's and his family members' descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

Moreover, the Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD with secondary dysthymia; however, the Board finds that his symptomatology has been stable throughout the time period on appeal.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board also acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, while the Veteran contends that his PTSD with dysthymia renders him unemployable, the evidence does not support such a determination.  In this regard, the record reflects that the Veteran worked for over 30 years as a truck/bus driver and retired in 2008/2009.  Furthermore, as previously discussed, the evidence fails to demonstrate that the Veteran's PTSD with dysthymia separate from his cognitive disorder has resulted in total occupational impairment at any point during the appeal period.  Moreover, with regard to the appeal period, the Board notes that such claim was considered and denied by the RO in a May 2015 rating decision.  Thereafter, the Veteran entered a notice of disagreement as to such claim later in May 2015 and a statement of the case was issued in December 2015.  However, to date, the Veteran has not filed a timely substantive appeal.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review, and has not been re-raised by the record.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 

Further, neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  In sum, the Board finds that an evaluation in excess of 50 percent for the Veteran's PTSD with secondary dysthymia is not warranted.  In denying a higher rating, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A rating in excess of 50 percent for PTSD with secondary dysthymia is denied. 


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


